Citation Nr: 0300079	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  97-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.

2.  Entitlement to service connection for the residuals of 
head injury.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 
1955 to April 1957.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a 
November 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia in which the appellant's claims of entitlement to 
service connection for right inguinal hernia repair 
residuals, the residuals of head injury and a back 
disorder were denied.  In April 1998, a Travel Board 
hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  Subsequent to that hearing, the Board remanded 
the case, in July 1998, to the RO for additional 
development.  The RO has now returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  The appellant's service medical records are not 
available, having presumably been destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973. 

2.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

3.  Competent medical evidence documenting the existence 
of any current diagnosis of residuals of a right inguinal 
hernia repair is not of record.




4.  Competent medical evidence documenting the existence 
of any current diagnosis of residuals of head injury, 
including boxer's dementia, is not of record.

5.  The appellant's current back disorders were first 
demonstrated many years after service and are not 
etiologically related to any in-service occurrence or 
event.

6.  The appellant has not submitted competent medical 
evidence of any nexus between his current back disorders 
and any disease or injury related to any in service event 
or occurrence.


CONCLUSIONS OF LAW

1.  The appellant is not shown to have any residual 
disability from a right inguinal hernia repair that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The appellant is not shown to have any head injury 
residuals that were incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2002); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).

3.  No back disorder, to include arthritis, was incurred 
in or aggravated by service, nor may any such back 
disorder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2002); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After a 
thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for 
the residuals of a right inguinal hernia repair, the 
residuals of head injury, to include boxer's dementia, and 
a back disorder.

The service medical records are no longer available, 
having been destroyed in an accidental fire at the 
National Personnel Records Center in 1973, long before the 
appellant filed his initial claim.  In cases where the 
veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation 
to assist the claimant in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claim in a case where service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  The RO has attempted 
to obtain alternative records, such as morning reports and 
Surgeon General's records, to show that the appellant had 
treatment during his active duty, but no documents were 
found.  The Board has earnestly endeavored to meet the 
heightened obligations in the present case; however, the 
preponderance of the evidence remains unfavorable to each 
of the appellant's claims.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection 



requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an 
inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, 
must be identifiable as manifestations of a chronic 
disease or permanent effects of an injury.  Further, a 
present disability must exist and it must be shown that 
the present disability is the same disease or injury, or 
the result of disease or injury incurred in or made worse 
by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303.  Certain chronic 
disabilities, including arthritis, maybe presumed to have 
been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



The appellant testified at his April 1998 Travel Board 
hearing that he had been surgically treated for a hernia 
in 1956 in Frankfurt, Germany.  He testified that he 
periodically experienced pain in the incisional area and 
that the cause of the pain was undetermined.  See Hearing 
Transcript pp. 3-5.  The appellant also testified that he 
was on the boxing team in service and that he fought in 14 
fights.  He said that had been knocked out in his last 
fight.  See Hearing Transcript pp. 12-13.  The appellant 
further testified that he felt that he had had back 
strains in service from carrying a heavy weapon and as the 
result of a fall off a four-foot embankment.  He said that 
he received medical treatment for his back inservice and 
that x-rays had been taken.  The appellant reported that 
he had experienced problems with his back since his 
separation from service that consisted of a lot of back 
pain that radiated into his legs.  See Hearing Transcript 
pp. 6-10.  The appellant also testified that he did seek 
medical treatment after separation, but that he did not 
have any "evidence of where and when it was" and that he 
did not "have any knowledge of...who I even seen."  He 
stated that he did not remember taking any pre-employment 
physicals.  See Hearing Transcript p. 10.

The appellant underwent a VA medical examination in 
December 1993.  He reported a hernia repair in 1955 or 
1956, and said there were no residuals other than some 
deep intermittent pains that occurred in the general area.  
On physical examination, the abdomen was nontender with no 
rebound or guarding.  There was a four-inch scar in the 
right pelvic region with slight keloidation that was well 
healed with no exudates.  The examiner rendered a 
diagnosis of history of hernia with subsequent repair, no 
significant residual.  The examiner also noted the 
possibility of boxer's dementia.  

The evidence of record includes VA medical treatment 
records dated from 1993 to 1998.  A VA Form 10-1415, 
Problem List, indicates that the appellant underwent a 
splenectomy after a motor vehicle accident inn 1973, and 
that he had undergone back surgery in 1980 or 1981.  He 
received treatment for prostate and mental health 
problems, but there were no findings related to, or 
diagnoses of residuals of a hernia 


repair or residuals of head injury.  He did have diagnoses 
of hypertension, heart disease, back and neck pain, 
prostate cancer, ethanol abuse and panic disorder.  An 
August 1997 psychosocial history indicates that the 
appellant had worked in maintenance for the Housing 
Authority for "about 15 years- until [he] had a back 
injury."  Under developmental history, it was noted that 
the appellant reported having had a quick temper as a 
child and that he would fight anybody in the neighborhood.  
He was a small boy and got picked on a lot.  The appellant 
underwent psychological testing in September 1997 that 
demonstrated no thought disorder or organic brain 
dysfunction.  

The evidence of record contains private medical records 
dated between 1982 and 1992.  These records show treatment 
for neck pain, back pain, hypertension, right hand 
problems, anxiety neurosis, bursitis, gastritis and 
prostatitis.  In April 1990, he was treated for low back 
pain after picking up a generator at work.  He was noted 
to have had lumbosacral surgery in 1981.  In all of the 
various private medical records, there were no findings 
related to, or diagnoses of residuals of a hernia repair 
or residuals of head injury, including boxer's dementia or 
other organic brain dysfunction.  

The medical evidence does not establish any current 
diagnosis of any residuals of a right inguinal hernia 
repair or of any residuals of head injury.  At best, there 
was a possibility of boxer's dementia, but no actual 
diagnosis of boxer's dementia or any other head injury 
residual was ever rendered.  Thus, none of the claims file 
records contain medical evidence showing any post-service 
diagnosis of right inguinal hernia repair residuals or 
head injury residuals.  Hence the evidence cannot 
establish a causal connection between the claimed right 
inguinal hernia repair and head injury residuals and 
service because there is no current diagnosis of either of 
those two conditions.

The Board has considered the appellant's oral and written 
testimony submitted in support of his arguments that he 
has residuals of a right inguinal hernia repair and 


that he has residuals of head injury, to include boxer's 
dementia, as a result of his service.  To the extent that 
his statements represent evidence of continuity of 
symptomatology, without more the appellant's statements 
are not competent evidence of a diagnosis of hernia or 
head injury residuals, nor do they establish a nexus 
between a medical condition and his military service.  
Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or 
symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
The appellant has not shown that he has the requisite 
competence, and, accordingly, his claims for service 
connection for residuals of a right inguinal hernia repair 
and residuals of head injury, to include boxer's dementia, 
are not plausible.

In the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent 
evidence of record of any current diagnosis of any right 
inguinal hernia repair residuals and because there is no 
current diagnosis of any head injury residuals, the Board 
concludes that the appellant's claims for service 
connection for such conditions are denied.

On the other hand, the current evidence of record does 
establish that the appellant currently suffers from back 
disorders, including disc disease, status post laminectomy 
in 1981.  However, no evidence of record indicates the 
onset date of the appellant's current back problems, and 
there is no competent medical evidence establishing an 
etiologic link between service and the appellant's' 
current back problems.  

In weighing the evidence of record, the Board concludes 
that the weight of the evidence is against a finding that 
any back disorder had its onset during the 


appellant's active duty.  The appellant has described 
continuity of symptoms in the low back since service, but 
the evidence of record does not document treatment for the 
back until many years after service.  There is no medical 
documentation until approximately 1980 that the appellant 
had any back pain and/or was diagnosed with any kind of 
back disorder, including arthritis.  

The medical evidence of record indicates that the 
appellant had back surgery performed in 1980 or 1981; the 
record also indicates that he was involved in a motor 
vehicle accident in 1973 that was severe enough to have 
resulted in a splenectomy.  Therefore, the first medical 
evidence documenting the existence of a back disorder is 
dated more than twenty years after service and more than 
five years after the appellant suffered serious abdominal 
injury in a motor vehicle accident.  Furthermore, there is 
no competent objective clinical evidence of any back 
disorder, including arthritis, to a compensable degree 
within one year of the appellant's separation from 
service.

The Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence 
available suggests that the onset of the appellant's back 
disorders was not during service, as there is no competent 
medical opinion of record that specifically relates the 
onset date of any of the appellant's back disorders to 
service.  

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
back disorders and his military service.  While the 
appellant has asserted that his current back condition had 
its onset during service, his assertions of medical 
causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 
Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, it is not shown that any of his current back 
disorders is proximately due to, the result of, or 


aggravated by service or by a service-connected disease or 
injury.  There is no competent medical opinion of record 
etiologically relating any of the appellant's current back 
disorders to any in-service occurrence or event.  

As previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
The Board must point out, however, that it does not read 
into O'Hare the presumption that the missing medical 
records would, if they still existed, necessarily support 
the appellant's back claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  
While it is unfortunate that the appellant's service 
medical records are unavailable, the appeal must be 
decided on the evidence of record.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for a back disorder.  As such, the evidence is 
insufficient to support a grant of service connection for 
a back disorder, to include arthritis.  Since the 
preponderance of the evidence is against this service 
connection claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

The Board is aware that, in November 2000, the President 
signed into law the 


Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not 
yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the April 1997 Statement of the Case (SOC) 
and the April 2002 Supplemental Statement of the Case.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 


possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, efforts were made by the RO to obtain the 
appellant's service medical records and certification of 
their unavailability was received from the National 
Personnel Records Center.  The appellant was afforded a VA 
medical examination.  The appellant's Social Security 
Administration (SSA) records were obtained.  The appellant 
presented testimony at a Travel Board hearing and stated 
that he could not provide information regarding post-
service treatment sources; he also denied the existence of 
any pre-employment physical examination records.  The 
appellant submitted a written statement in May 1994 in 
which he said that he did not have any of his service 
medical records.  The July 1998 Board remand indicated 
that the RO was to obtain VA treatment records and SSA 
records and to search for alternative-source records and 
the RO did so; the appellant was not required to provide 
any records.  Therefore, there is no indication that 
additional relevant medical records exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the three service 
connection claims at issue in the instant case have been 
properly developed.  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice and assistance provisions of 
the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  



The RO provided the appellant with the pertinent 
evidentiary development that was codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his 
rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.


ORDER

Service connection for the residuals of a right inguinal 
hernia repair, a back disorder and the residuals of head 
injury is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

